PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Schultz, et al.
Application No. 13/928,372
Filed: June 26, 2013
Attorney Docket No. 337679.01    

:
:
:                DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision of November 24, 2020, by the Patent Trial and Appeal Board. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b). As no claim was allowed, the application became abandoned on January 25, 2021.  See MPEP 1214.06. The Office mailed a Notice of Abandonment on February 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Request for Continued Examination (RCE) under 37 CFR 1.114, payment of the RCE fee of $2000.00, and an amendment; (2) the petition fee of $2100.00, and (3) an adequate statement of unintentional delay.

The application is being forwarded to Group Art Unit 2171 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted February 10, 2021, in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at 571-272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET